Barrett, J.
I concur with the presiding justice in regard to the alleged deed of September 9, 1815, but I am unable to concur as to the power of sale. My views upon the latter head are these: Immediately upon the death 'of Maria Tweedy, her children undoubtedly took the corpus of the trust-es-tote, namely, the one equal fourth part of the original residue devised and bequeathed by Joseph H. Lord to his executors in trust for the benefit of his daughter Maria. They so took, however, subject to and not freed from the general power in trust, specified in the ninth clause of Mr. Lord’s will. There is no expression anywhere in this will suggestive of an actual partition of the residue for the trust purposes, or of any division save in the legal sense essential to the validity of the trusts. Indeed, the testator’s plan seems to be directly opposed to any such preliminary partition, or to the separation and setting apart in specie of the corpus of each of the four trust-estates. This is the opening language of the eighth clause: “All the rest, residue, and remainder of my estate, both real and personal, * * * I dispose of as follows, that is to say." Then follow the four trusts, each of one equal fourth part thereof. Hot a word here about conversion and actual separation of the product into four parts. On the contrary, in the next clause (the ninth) we find a provision authorizing the executors to permit any part of the estate invested at the time of the testator’s death to remain and continue in the same state of investment for any of the purposes of the will, so long as such executors approve,—a most unlikely provision, if an early conversion for the purpose of a practical division, or to facilitate partition, were contemplated. This ninth clause in no wise limits the power of sale to the respective trust-estate. It is broad, general, and comprehensive, authorizing the executors, at their discretion, from time to time, or at any time or times, to sell and dispose of the whole or any part or parts of the testator's estate, both real and personal. Thus the power plainly operates throughout upon the undivided residue for which the respective trust-estates are to be practically worked out. In'other words, the power is general and unlimited, operating upon the totality of the residue, and not merely upon each of the undivided trust-es-totes. And thus it serves a purpose useful and beneficial to-the testator’s estate; for it enables the parties in interest to avoid many of the difficulties of conveyance attendant upon tenancies in common, especially where some of the tenants are infants. If, .therefore, the power is general, operating upon the entire residue as such, there is no good reason why it should cease upon the falling in of one of the trusts, as to the still unseparated one equal quarter immediately vested in the children of Maria Tweedy. The falling in of that trust at once necessitates a division of the estate, so that the children of Maria Tweedy may receive their one equal quarter freed from the remaining trusts; and it was doubtless largely to facilitate this very division and distribution, and to save the beneficiaries the expense of partition proceedings, that the testator gave his executors this continuous and unlimited general power. Maria Tweedy had eight children living at the time of her death. They were then of age, it is true, but several of them must have been minors at the date of the execution of Mr. Lord’s will; for Mrs. Tweedy was mar*20ried in 1882 or 1833, while Mr. Lord died in 1857, leaving this will, dated March 27, 1856. And her husband, the present defendant, testified upon the trial that all the property has been sold by him (as sole surviving executor) since his wife’s death, “the last of it at auction a short time ago, to close up the estate. ” Upon all these facts the ease on this head comes within the principles enunciated in Crittendon v. Fairchild, 41 N. Y. 289; Kinnier v. Rogers, 42 N. Y. 531; and Skinner v. Quin, 43 N. Y. 99. And it is not affected by the rule laid down in Bruner v. Meigs, 64 N. Y. 506, and other cases which have been cited of a similar character, for the reason that there the power, as said by Allen, J., was “in terms restricted and limited in point of time to the continuance of the respective trusts.” This was further emphasized as follows; “It is a several power in respect to the property held under the respective trusts, and not a general power embracing the whole estate, and to be exercised so long as any one of the trusts continues, or until a final partition of the estate is made.” One word more. I am unable to perceive the force of the suggestion that the present power ceased the moment this trust-estate vested in the children of Maria Tweedy, because of the provision in the ninth clause that “in the meantime,” that is, until the exercise of the general power immediately preceding, the executors are to collect and receive the entire rents of the estate. The argument is that the executors cannot receive the rents of the one equal quarter in question, because upon the vesting thereof in the children of Maria they alone could collect such rents. This reasoning overlooks the fact that in the preceding eighth clause there is a general power given to the executors to collect and receive the rents, income, etc., of each equal fourth part of the general residue. So that this subsequent power in the same direction must be treated as additional, and not as mere surplusage. If additional, it plainly contemplated a contingency like the present, where what formed part of the undivided and unconverted residue has become vested in the children of Maria Tweedy, and this executor, as tenants in common. Slow as these children pending partition (or distribution through the simpler process of an execution of the power)'cannot well collect from the tenant one-quarter of the rent, and this executor three-quarters, and as some rent must necessarily accrue between Maria Tweedy’s death and actual division or distribution, authority is thus given to the executor to collect “in the meantime” the whole of this undivided, and so far as the tenant is concerned indivisible, rent. The word “meantime”.thus refers to the execution of the power, and to its execution in just such a mannei; as the present; while the additional authority conferred upon the executor cannot, under such circumstances, be void, for it is really nothing more than he would have had without it as tenant in common with the children of Mrs. Tweedy. While therefore entirely agreeing that the defendant must be able to give the plaintiff a marketable title, I am convinced that it would frustrate the clear purpose of the testator to hold that he cannot do so by the due execution of this power. In my judgment, therefore, this judgment should be affirmed, with costs.
Bartlett, J., concurs with Barrett, J.